LIGON, J.
Tbe record does not show that tbe matters assigned for error in tbis court were excepted to, or in any other manner reserved by tbe plaintiffs in error, in tbe court below.
Tbis court bas repeatedly beld, that it will not revise any supposed error in tbe decision of an inferior court of law upon facts, unless they are set forth in a bill of exceptions, signed and sealed as-the statute directs. 17 Ala. 700; 13 ib. 245; 12 ib. 600; 5 ib. 127; 9 Porter 136; ib. 118; 5 ib. 103; 5 Stew. & P. 330.
We are not disposed to change tbe practice, even if we were at liberty to do so; and consequently, tbe judgment of tbe Court of Probate is affirmed.